Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present invention relates to a data write-in method and apparatus for a non-volatile memory device. The independent claims 1 and 9 recite data write-in method and a non-volatile memory. The data write-in method includes: providing a reset voltage to a plurality of selected memory cells according to a first flag, and recursively performing a reset process for the plurality of selected memory cells; setting a second flag according to a plurality of first verification currents of the plurality of selected memory cells; and under a condition that the second flag is set: providing a set voltage to the plurality of selected memory cells according to a resistance of the plurality of selected memory cells; and setting the first flag according to a plurality of second verification currents of the plurality of selected memory cells. The prior art fails to disclose or suggest setting a second flag according to a plurality of first verification currents of the selected memory cells; and under a condition that the second flag is set: providing a set voltage to the selected memory cells according to a resistance value of the selected memory cells; and setting the first flag according to a plurality of second verification currents of the selected memory cells. Therefore claims 1-16 are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VU A LE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        02/27/2021